Citation Nr: 9900997	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right shoulder, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the 
left shoulder, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for arthritis of the 
right elbow, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for arthritis of the 
left elbow, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased (compensable) evaluation for 
a bunion on the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1975, from May 1977 to November 1981, and from November 1985 
to March 1994.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a May 1994 decision by the RO which, inter alia, 
granted service connection and assigned ratings for the 
disabilities currently on appeal.  

During a hearing in May 1995, the veteran withdrew the issue 
of entitlement to an increased rating for a right inguinal 
hernia from appellate review.  Hence, the Board will not 
address this issue.  
REMAND

The veteran argues that he has difficulties using his 
shoulders, elbows, back and right knee due to pain.  Although 
he was examined by VA in May 1994, the examiner did not 
provide sufficiently detailed information to evaluate the 
functional limitations resulting from the disabilities, as 
required by 38 C.F.R. § 4.40 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the veterans 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Because the Codes used to rate the veterans low back 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The last report of VA examination does not contain any 
findings pertaining to the bunion on the veterans right 
foot.  Consequently, the May 1994 VA examination was 
inadequate and further development is necessary.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

For the reasons discussed above, this case is REMANDED to the 
RO for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
name(s) and address(es) of all medical 
care providers who have treated him for 
the service-connected disabilities 
currently on appeal.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified sources and all pertinent VA 
records, not already on file, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his shoulder, elbow, 
right knee, and low back disabilities.  
In notifying the veteran of the 
examination, he should be advised of the 
provisions of 38 C.F.R. § 3.655.  The 
claims folder must be made available to 
the examiner for review before the 
examination, and all indicated studies 
should be conducted.  The clinical 
findings and reasons upon which any 
opinion is based should be typed or 
otherwise recorded in a legible manner.  

The examiner should provide the following 
information:  

(a)  The veterans range of motion 
of the shoulders, elbows, right knee 
and lumbar spine, and what is 
considered normal range of motion in 
degrees.  The examiner should also 
indicate whether there is any 
impairment of the clavicle or 
scapula due to malunion or nonunion 
of either shoulder; or whether there 
is any impairment of the wrist or 
forearm due to the service-connected 
elbow disabilities.  

(b)  With regard to the lumbar 
spine, the examiner should indicate 
whether there is muscle spasm on 
extreme forward bending; loss of 
lateral spine motion, unilateral, in 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaits sign; loss of 
lateral motion; osteoarthritic 
changes; narrowing or irregularity 
of joint spine; or abnormal mobility 
on forced motion.  

(c)  Whether the veterans 
shoulders, elbows, right knee, or 
lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under 38 C.F.R. 
§ 4.45.  If the examiner is unable 
to make such a determination, it 
should be so indicated on the 
record.  

(d)  Whether pain could 
significantly limit the veterans 
functional ability during flare-ups 
or when he uses his shoulders, 
elbows, right knee or lower back 
repeatedly over a period of time.  
This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under 38 C.F.R. 
§ 4.40.  If the examiner is unable 
to make such a determination, it 
should be so indicated on the 
record.  

3.  The veteran should also be afforded 
an examination to determine the current 
severity of the service-connected bunion 
on his right foot.  All indicated tests 
should be performed, and all findings 
should be reported in detail.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veterans service-connected 
disabilities have been provided by the 
examiners.  If any development is 
incomplete, appropriate corrective action 
is to be taken.  The RO should advise him 
of the consequences of failing to report 
for any scheduled examination.  

5.  After the requested development has 
been completed, the RO should again 
review the veterans case.  If he remains 
dissatisfied with the ROs decision, he 
and his representative should be issued a 
Supplemental Statement of the Case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran need take no 
action until he is otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


			
	M. CHEEK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
